        Case 3:19-cv-07651-EMC Document 72-1 Filed 12/12/19 Page 1 of 2



 1 IRELL & MANELLA LLP
   Morgan Chu (SBN 70446)
 2 Benjamin W. Hattenbach (SBN 186455)
   Michael D. Harbour (SBN 298185)
 3 1800 Avenue of the Stars, Suite 900
   Los Angeles, California 90067-4276
 4 Telephone: (310) 277-1010
   Facsimile: (310) 203-7199
 5 Email: mchu@irell.com
   Email: bhattenbach@irell.com
 6 Email: mharbour@irell.com

 7 A. Matthew Ashley (SBN 198235)
   Olivia Weber (SBN 319918)
 8 840 Newport Center Drive, Suite 400
   Newport Beach, California 92660-6324
 9 Telephone: (949) 760-0991
   Facsimile: (949) 760-5200
10 Email: mashley@irell.com
   Email: oweber@irell.com
11
   Counsel for Defendants
12 FORTRESS INVESTMENT GROUP LLC,
   FORTRESS CREDIT CO. LLC,
13 VLSI TECHNOLOGY LLC

14                                  UNITED STATES DISTRICT COURT

15                                 NORTHERN DISTRICT OF CALIFORNIA

16

17 INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC

18                   Plaintiffs,                   DECLARATION OF A. MATTHEW
                                                   ASHLEY IN SUPPORT OF
19              v.                                 STIPULATION AND [PROPOSED]
                                                   ORDER TO EXTEND DEADLINES TO
20 FORTRESS INVESTMENT GROUP LLC,                  RESPOND TO THE COMPLAINT AND
   FORTRESS CREDIT CO. LLC, UNILOC                 SET MOTIONS TO DISMISS, STRIKE
21 2017 LLC, UNILOC USA, INC., UNILOC              AND/OR STAY THE ACTION BRIEFING
   LUXEMBOURG S.A.R.L., VLSI                       SCHEDULE
22 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., DSS
23 TECHNOLOGY MANAGEMENT, INC., IXI
   IP, LLC, and SEVEN NETWORKS, LLC,
24
                 Defendants.
25

26

27

28
                                                             ASHLEY DECL. ISO STIPULATION AND [PROPOSED]
                                                                                                       ORDER
                                                                                   Case No. 3:19-cv-07651-EMC
     10775244
        Case 3:19-cv-07651-EMC Document 72-1 Filed 12/12/19 Page 2 of 2



 1              I, A. Matthew Ashley, declare as follows:

 2              1.     I am an attorney at law, admitted to practice in the United States District Court,

 3 Northern District of California, and I am a partner with the law firm of Irell & Manella LLP,

 4 counsel for Fortress Investment Group LLC, Fortress Credit Co. LLC, and VLSI Technology LLC

 5 in this matter. I have personal knowledge of each fact stated in this declaration and, if called as a

 6 witness, I could and would competently and truthfully testify thereto.

 7              2.     Plaintiffs Intel Corporation and Apple Inc. served summonses on each of the

 8 defendants Fortress Investment Group LLC, Fortress Credit Co. LLC, and VLSI Technology LLC

 9 on November 25, 2019, and I have been informed that defendants Uniloc 2017 LLC, Inventergy

10 Global, Inc., INVT SPE LLC, DSS Technology Management, Inc., IXI IP, LLC, and Seven

11 Networks, LLC (collectively, “Defendants”) received summonses on November 25, 2019.

12              3.     The parties have met and conferred over a stipulation to extend Defendants’

13 deadlines to respond to the Complaint.

14              4.     Defendants anticipate that they may respond to the Complaint by way of motions to

15 dismiss, strike and/or stay the action, and the parties have agreed on a briefing schedule that will

16 govern such motion practice, subject to Court approval.

17              5.     Neither the parties’ proposed extension of Defendants’ deadlines to respond to the

18 Complaint nor the proposed briefing schedule will change or alter the date of any event or

19 deadline already fixed by Court order.

20              I declare under penalty of perjury under the laws of the United States of America that the

21 foregoing is true and correct.

22              Executed on December 12, 2019 at Newport Beach, California.

23
                                                         By: ___/s/ A. Matthew Ashley________
24                                                            A. Matthew Ashley

25

26

27

28
                                                                         ASHLEY DECL. ISO STIPULATION AND [PROPOSED]
                                                                                                                   ORDER
                                                                                               Case No. 3:19-cv-07651-EMC
     10775244                                           -1-
